NO








NO. 12-10-00382-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
                                                                             '     
IN RE: BRUCE DARRELL
WILLIAMS,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            In
this original mandamus proceeding, Relator Bruce Darrell Williams complains
that the trial court abused its discretion by denying Relator’s motion for
appointment of counsel to assist him in filing a motion for DNA testing. 
Relator contends that he met the statutory requirements for appointment of
counsel, and therefore the trial court had no discretion to deny the motion.
            In a
criminal case, a relator is entitled to mandamus relief only if he establishes
that (1) he has no other adequate legal remedy and (2) under the facts and the
law, the act sought to be compelled is purely ministerial.  See State
ex rel. Hill v. Fifth Court of Appeals, 34 S.W.3d 924, 927 (Tex. Crim.
App. 2001).  
            A
“convicted person” seeking DNA testing is entitled to counsel if the convicting
court finds that reasonable grounds exist for filing a motion for DNA testing
and also finds that the convicted person is indigent.  Tex. Code Crim. Proc. Ann. art. 64.01(c) (Vernon Supp.
2010).  Here, Relator filed a pro se motion for appointed counsel, and the
State responded that Relator did not meet the requisite criteria.  The trial
court denied Relator’s motion without finding that reasonable grounds exist for
Relator to file his DNA motion.  Absent this finding, Relator cannot show that
the action he seeks to compel is purely ministerial and therefore cannot show
that he is entitled to mandamus.  See Hill, 34 S.W.3d at 927. 
Accordingly, Relator’s petition for writ of mandamus is denied.
Opinion delivered December 8, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(DO NOT PUBLISH)